DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Piersol et al., (US 2017/0357478 A1).
As per claims 1, 14 and 20,  Piersol et al., teach an electronic device/method comprising: a display; a communication interface comprising communication circuitry configured to 
As per claim 2, Piersol et al., teach the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: define a channel using a short-range communication with the external device through the communication interface (0210); and identify a state of the external device through the channel (0071, 0130-0131, 0210). 
As per claim 3, Piersol et al., teach the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: define a channel through the external device and a network device through the communication interface; and identify a state of the external device through the channel (0071, 0130-0131, 0210).  
As per claim 4, Piersol et al., teach the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: identify a state of the external device through an external server (0071, 0130-0131, 0210).
As per claim 5, Piersol et al., teach the electronic device of claim 1, further comprising: a sensor configured to detect a state of the electronic device, wherein the instructions, when 
As per claim 6, Piersol et al., teach the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: determine that the user interaction occurred based on a touch input occurring on the display (0041, 0047-0049).  
As per claim 7, Piersol et al., teach the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: determine that the user interaction occurred based on a specified user input occurring in an accessory device used in association with the electronic device or a specified movement occurring in the accessory device (0049, 0074, 0153).  
As per claim 8, Piersol et al., teach the electronic device of claim 1, wherein the visual information includes text corresponding to the voice response (0038). 
As per claim 9, Piersol et al., teach the electronic device of claim 1, wherein the visual information includes at least one of an image, an icon, and a user interface associated with the voice response (0057, 0066, 0077-0078). 
As per claim 10, Piersol et al., teach the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: request visual information from an external server; receive the visual information from the external server; and display the received visual information on the display (0057, 0058, 0066, 0077-0078, 0082). 

As per claim 12, Piersol et al., teach the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: execute a specified application; input information associated with the voice response into the application; and operate the application based on the input information to display the visual information (0050, 0077-0079, 0088-0089). 
As per claim 13, Piersol et al., teach the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to change a content displayed on the display based on the voice response or the visual information (0044, 0240). 
As per claim 15, Piersol et al., teach the electronic device of claim 14, wherein the external device includes a display or an external server (0041, 0047-0049).
As per claim 16, Piersol et al., teach the electronic device of claim 14, wherein the instructions, when executed, cause the processor to control the electronic device to transmit information associated with the voice response together with the state notification signal to the external device (0071, 0130-0131, 0210).  

As per claim 18, Piersol et al., teach the electronic device of claim 14, further comprising: a display having a resolution equal to or lower than a specified resolution (0063).
As per claim 19, Piersol et al., teach the electronic device of claim 14, wherein the instructions, when executed, cause the processor to control the electronic device to: identify a security attribute for the voice response; and transmit the security attribute together with the state notification signal to the external device (0057, 0058, 0066, 0077-0078, 0082, 0288, 0291).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Abramson et al., (US 2019/0349470 A1) teach where inputs are received in relation to a location which corresponding to an incidence of deceleration, the inputs are processed to determine a likelihood that the deceleration is to be maintained for a shorter and/or longer time duration, and based on a determination that the deceleration is to be maintained for longer, a restriction at a device can be modified. According to another aspect, first time intervals which correspond to navigation instances associated with a first instruction provider and second time intervals which correspond to other navigation instances can be received, the 
Gordon et al., (US 2018/0032997 A1) teach whether to prompt an action by a platform in connection with a mobile device. In operation, action criteria is received utilizing a platform capable of advertising. Additionally, information from an application is received by the platform. Further, it is determined whether to prompt an action by the platform in connection with a mobile device, based on the action criteria and the information.
Zhao et al., (US 2016/0162259 A1) teach providing extended functionalities on-demand to an audio-based wearable device. One example provides a wearable computing device including an acoustic receiver configured to receive speech inputs, a speaker configured to present audio outputs, a communications subsystem configured to connect to an external device, a logic subsystem configured to execute instructions, and a storage subsystem having instructions executable by the logic subsystem to execute a program, connect to the external device via a wireless communications protocol, conduct an audio-based interaction of the program via the speech inputs received at the acoustic receiver and the audio outputs provided by the speaker, upon reaching a screen-based interaction of the program, notify a user via the speaker to interact with the external device, and provide image data to the external device for presentation via a screen of the external device.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
9/11/2021